Supreme Court
OF
NEVADA

CLERK'S ORDER

(0) 1947 EER

IN THE SUPREME COURT OF THE STATE OF NEVADA

 

 

EMPLOYERS INSURANCE COMPANY | No. 83765

OF NEVADA,

Appellant, ;

v8 FILED

DANIEL CASTELAN,

Respondent. MAR 2 1 2022

ELIZABETH A BROWN
CLERK OF SUPREME COURT
BY TY CLERIC
ORDER DISMISSING APPEAL

Pursuant to the settlement conference, the stipulation of the
parties and cause appearing, this appeal is dismissed. The parties shall
bear their own costs and attorney fees. NRAP 42(b).

It is so ORDERED.

CLERK OF THE SUPREME COURT
ELIZABETH A. BROWN
BY: 2 is

ec: Hon. Adriana Escobar, District Judge
Law Offices of David Benavidez
Greenman Goldberg Raby & Martinez
Eighth District Court Clerk

I2-O879Y